DETAILED ACTION

Claims 1-15, 17-19, 23-25, 27-35, 39-40, 47-48 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 16-26) in the reply filed on 02/21/2019 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/02/2020 have been withdrawn in the view of the Claim Amendments filed 01/04/2021.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 45-46 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 	In the absence of an explicit definition of the term “constituted” in the disclosure as originally filed, the term “constituted” in claims 45-46 is interpreted as being equivalent to the open term “comprises”.   Since independent claim 16 already states that the polymer layer “comprises polyester or polyethylene terephthalate (PET), the phrase “constituted by polyester or polyethylene terephthalate (PET)” in claim 45 fails to further limit parent claim 16.  Similarly, since independent claim 38 already states that the polymer layer “comprises an ethylene-methyl .
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 (AIA )
The rejections of claims 16, 20-22, 26, 36-37, 45 under 35 U.S.C. 103 based on DURIN-FRANCE-WO ‘785) in the previous Office Action mailed 10/02/2020 have been withdrawn in view of the Claim Amendments filed 01/04/2021.

The rejections of claims 38, 41-44, 46 under 35 U.S.C. 103 based on DURIN-FRANCE-WO ‘785) in the previous Office Action mailed 10/02/2020 have been withdrawn in view of the Claim Amendments filed 01/04/2021.

Response to Arguments
Applicant's arguments filed 07/28/2020 have been considered but are deemed moot in view of the new grounds of rejection necessitated by the Claim Amendments 01/04/2021.

Applicant’s arguments filed 01/04/2021 with respect to the rejections under 35 U.S.C. 103 in the previous Office Action mailed 10/02/2020 have been fully considered and are persuasive.  


Allowable Subject Matter
Claims 16, 20-22, 26, 36-38, 41-44 are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record fails to disclose or suggest a packaging sheet comprising: an outward-facing coloured layer; the recited paper layer; and the recited product-facing non-porous (i.e., without pores, voids, or perforations) polymer layer with the recited water vapor transmission value; wherein: the polymer layer is polyester or polyethylene terephthalate (claim 16); or the polymer is an ethylene-methyl acrylate copolymer coating (claim 38).
 	DURIN-FRANCE-WO ‘785 and ROGER-EP ‘010 and EP 997395 require perforated polymer layers; MARBLER ET AL and ADUR ET AL and ANSPON ET AL and DE 10 2009 050 898 and WO 2006/011842 fail to disclose the recited oxygen and water vapor transmission values; JP 10-266100 fail to disclose polyester or ethylene-methyl acrylate copolymer layers; CHEN (US 2010/0055273) fail to specifically disclose ethylene-methyl acrylate copolymer-coated paper laminates with the recited overall oxygen transmission properties.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	CHEN (US 2007/0020466) disclose ethylene (meth)acrylate copolymers with high oxygen permeability.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 22, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787